Citation Nr: 1125660	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  97-34 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to an initial compensable evaluation for post-operative residuals of a lipoma of the forehead.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to August 1981.  

This appeal arises from a June 1997 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The Board of Veterans' Appeals (Board) remanded the Veteran's claim in August 2000, 2005, and 2008.  The claim was remanded to have the Veteran examined by VA to determine the severity of his disability.  The Board ordered his representative and then custodian be informed of the scheduled VA examinations.  VA has made every effort to arrange for the Veteran to be examined.  Letters were sent to the Veteran, his representative and his then custodian which explained the Veteran was being scheduled for VA examination.  In June 2009 the Veteran cancelled his scheduled VA examination, explaining that the RO was "against him."  As the Veteran has shown he is unwilling to appear for VA examination the development ordered in the remands has been completed to the extent possible.  Stegall v. West, 11  Vet. App. 268 (1998).  

In previous Board decisions, a custodian of the Veteran was identified.  In a September 2006 rating decision the Veteran was found to be competent.  He no longer has a legal custodian to handle his VA benefits.  


FINDINGS OF FACT

1.  The Veteran's residual scar of excision of a lipoma of the forehead is well healed, with slight induration. 

2.  The residual scar of the forehead is not disfiguring, and has no characteristics of disfigurement.  

3.  The residual scar of the forehead is not painful, ulcerated, or unstable.   


CONCLUSION OF LAW

The criteria for an initial compensable rating for post-operative residuals of a lipoma of the forehead have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7800, 7803, 7804, 7805 (1996); 38 C.F.R. § § 4.114, Diagnostic Codes 7800, 7804, 7805 (from August 31, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The current claim arose prior to the enactment of the above mentioned law, as well as from the grant of service connection and the assignment of an initial rating for residuals of excision of a lipoma.  As such, notice under this law would not have been given upon receipt of the claim, and in any case, since the claim submitted was for service connection, which was granted, any notice under this law would be considered moot.  Nevertheless, a July 2006 letter sent to the Veteran explained how VA assigned disability ratings and effective dates.  Further, the Veteran was advised of the criteria used in his appeal in the November 1997 statement of the case, and March 2008 a supplemental statement of the case, (after the criteria changed).  Thus, no further notice to the Veteran is necessary.  

As to providing assistance to the Veteran, he appeared and gave testimony before the undersigned Veterans Law Judge in June 2005.  In addition, the records of treatment identified by him have been obtained, and VA examinations were scheduled for the Veteran on several occasions.  In June 2009, the Veteran cancelled his scheduled VA examination and indicated he would not appear for examination.  Thus, no further assistance to the Veteran with his claim is necessary.  

INITIAL RATING

Relevant Laws and Regulations.  When entitlement to a benefit cannot be established or confirmed without a current VA examination, and a claimant, without good cause fails to report for such examination in conjunction with an original compensation claim, as here, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  

As to the rating criteria for scars, this changed during the course of the appeal period.  See 67 Fed. Reg. 49596 (July 31, 2002) [effective August 30, 2002].  Where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies, however, the amended rating criteria can be applied only for the period from and after the effective date of the regulatory change.  The Board cannot apply the new criteria to rate the disability for periods preceding the effective date of the regulatory change.  However, the former rating criteria may be applied prospectively, beyond the effective date of the new regulation.  See VAOPGCPREC 3-2000.

Prior to August 20, 2002, the criteria for rating scars of the head, face or neck that are disfiguring, provided for a non-compensable evaluation for a slightly disfiguring scar.  A 10 percent rating was assigned if the scar was moderately disfiguring.  A 30 percent rating was assigned for severe scars, especially if producing a marked and unsightly deformity of eyelids, lips, or auricles; and complete or exceptionally repugnant deformity of one side of the face or marked or repugnant bilateral disfigurement warranted a 50 percent rating.  38 C.F.R. § 4.118 DC 7800 (1996).

When in addition to tissue loss and cicatrization, there is marked discoloration, color contrast, or the like, the 50 percent disability rating under Diagnostic Code 7800 may be increased to 80 percent, the 30 percent to 50 percent, and the 10 percent to 30 percent.  The most repugnant, disfiguring conditions, including scars and diseases of the skin, may be submitted for central office rating, with several unretouched photographs.  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (2002).

In addition to scars of the head that were disfiguring, scars that are superficial, poorly nourished with repeated ulceration are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7803 (1996).  Also scars, superficial, tender and painful on objective demonstration are rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1996).  Likewise, scars may be rated based on the limitation of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (1996).

Under the revised criteria as of August 30, 2002 the following criteria for rating the skin is provided:

With disfigurement of the head, face, or neck a 10 percent evaluation is warranted for one characteristic of disfigurement. 

With visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement, a 30 percent evaluation is assigned. 

With visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with four or five characteristics of disfigurement, a 50 percent evaluation is assigned. 

An 80 percent evaluation is warranted for visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (from August 31, 2002).

The 8 characteristics of disfigurement for purposes of evaluation under § 4.118 are: a scar 5 or more inches (13 or more cm.) in length; scar at least one- quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper- pigmented in an area exceeding six square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39-sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39-sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39-sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800, Note 1 (2006).  

A scar that is unstable is rated 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Codes 7803; and a scar that is painful is assigned a 10 percent rating, under 38 C.F.R. § 4.118, Diagnostic Codes 7804 (from August 31, 2002).  

Lastly, scars also may be rated based on limitation of the affected part under Diagnostic Code 7805, (from August 31, 2002).  

Factual Background.  VA hospital records dated in September 1981 reveal a lump was discovered on the Veteran's left forehead.  It was soft, non-tender to the touch, three centimeters by three centimeters and non-erythematous.  The lump was excised.  

In February 1983, the Veteran complained his lipoma had recurred.  Examination revealed a well healed scar with slight induration over the left forehead.  It was one point five centimeters by one centimeter.  

In August 2006, a VA social worker interviewed the Veteran for a Field Examination.  She observed no remarkable scars.   

February 2008 VA records of hospitalization found the Veteran's skin was dry and intact.  

VA hospital records in August and September 2009 include a nursing skin assessment.  This showed the Veteran's skin color was normal, with no ulcers or other skin problems.  

Analysis.  In June 1997 the RO granted service connection for post-operative lipoma of the forehead and assigned a noncompensable rating.  The Veteran is seeking a higher initial rating.  

To determine the severity of his residuals of excision of the lipoma of the forehead, the Board ordered the Veteran be examined.  The Veteran failed to report for his scheduled VA examination.  As indicated above, since this is considered part of his original claim, the regulations provide that the claim is to be rated based on the evidence of record.  38 C.F.R. § 3.655 (2010).  For that reason the Board will address the issue of a higher initial rating based on the evidence of record.  

First, the Board considered the criteria in effect prior to August 31, 2002 to determine if a higher initial rating should be assigned.  A compensable rating may be assigned with evidence of slight disfigurement.  The only description of the scar appears in February 1983 VA records.  The scar was well healed with some slight induration over the left forehead.  It was five centimeters by one centimeter.  In August 2006, a VA Social Worker reported there were no remarkable scars.  There is nothing in the evidence of record which demonstrates the scar is disfiguring.  A compensable rating based on disfigurement of the face is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 (1996).  

Furthermore, there is no evidence the scar is poorly nourished or ulcerated, (the February 1983 examination found it was well healed, and in August and September 2009, no skin ulcers were found.)  Thus, there is no basis for a compensable evaluation under Diagnostic Code 7803 (1996).  And, as it is not shown to be tender, painful or to otherwise produce any limitations, a compensable evaluation under either Diagnostic Codes 7804 or 7805 (1996) is not warranted.  



Criteria From August 31, 2002

As to the rating criteria in effect after August 31, 2002, there is no evidence the scar is at least 13 or more centimeters long; no evidence of either depression or elevation of the scar; no adherence to underlying tissue; and no hypo- or hyper pigmentation has been described.  The skin color was normal in September 2009; the skin texture was described as normal and dry in February 2008; and no atrophy, shine, or scaliness of the scar or skin has been reported.  There also is no indication of any loss of underlying soft tissue, and while earlier records in February 1983 noted slight induration, the area was described as only one point five centimeters by one centimeter.  The evidence does not demonstrate the skin is indurated and inflexible in an area exceeding 39 square centimeters.  None of the eight characteristics of disfigurement is demonstrated, and therefore, a compensable rating based on disfigurement of the face is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800 and Note 1 (from August 31, 2002).  

A compensable rating may also be assigned if there is evidence of an unstable or painful scar.  Nothing in the record suggests the scar is unstable, and as to pain, there is no medical record suggesting that to be the case.  In this regard, the Board notes the Veteran's complaints of pain at his hearing.  However, his testimony in June 2005 was rambling and irrational.  After reading the record in its entirety the Board has concluded the Veteran is not a credible historian.  The severity of the Veteran's psychiatric disorder interferes with his ability to accurately report his symptoms and their etiology.  (In February 1997, an examiner found it difficult to communicate with the Veteran, and described his speech as rambling and the Veteran as incoherent.)  Moreover, the Veteran has been hospitalized for extended periods without any findings related to a painful scar of the left forehead.  Skin evaluations during hospitalization in August and September 2009 found no skin problems, and in February 2008 and again in August and September 2009, the Veteran's skin was described as dry, intact, without ulcerations.  There is no credible evidence in the record which indicates the scar is painful.  Accordingly, a compensable rating for a painful scar is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7804 (from August 31, 2002).  

The Board also considered whether there is any evidence of record demonstrating the scar causes any other disabling effects, but there is no evidence of record that is the case.  38 C.F.R. § 4.118, Diagnostic Code 7805 (from August 31, 2002).  

The evidence of record does not warrant assignment of a compensable rating for post-operative residuals of a lipoma of the forehead

Extraschedular

The Board does not have the authority to assign an extraschedular rating in the first instance, nor does this case present an exceptional or unusual disability picture which would warrant referral to appropriate VA officials for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1)(2010).  Bagwell v. Brown, 9 Vet. App. 337 (1996).  In this regard, the Board notes there is no evidence of record that the veteran's residuals of excision of a lipoma of the forehead has caused marked interference with employment (i.e., beyond that already contemplated in the assigned schedular evaluation), has necessitated recent frequent periods of hospitalization, or is attended by other such factors as would render impracticable the application of the regular schedular rating standards.  

Review of the record found the Veteran has not worked for many years due to the severity of his service-connected psychiatric disorder which is rated as 100 percent disabling.  His periods of hospitalization were for treatment of his psychiatric disorder.  No symptoms not included in the rating criteria have been identified by the Veteran.  Referral for consideration of an extraschedular rating is not warranted. 

ORDER

An initial compensable rating for post-operative residuals of a lipoma of the forehead is denied.  

____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


